White, Presiding Judge.
This appeal is from a judgment of conviction for selling intoxicating liquor to a minor. There is not a particle of proof going to show that at the time appellant sold the liquor he know that the party to whom he sold it was a minor. The offense consists in “knowingly” selling liquor to a minor, and it must be alleged and proven that the act was “knowingly” done, that is, that the seller knew he was selling to a minor.- (Hunter v. The State, 18 Texas Ct. App., 445; Penal Code, art. 376).
The judgment is reversed and the cause remanded.
Reversed and remanded.